Opinion of the court by
CHIEF JUSTICE PAYNTER
Reversing.
The fiscal court of Jefferson county allowed the appellee $1,000 on a claim not necessary here to describe. The Jefferson county court made an order directing the county attorney to prosecute an appeal from the judgment allowing the claim to the Jefferson circuit court. Subsequently the appellee moved to dismiss the appeal, relying upon an order of the fiscal court which directed the county attorney to dismiss it. The court sustained the motion and dismissed the appeal. The only question involved here is 'whether the circuit court erred in dismissing the appeal, under the state of facts detailed. Section 978, Kentucky Statutes, provides that “appeals may be taken to the circuit court from all orders and judgments of the fiscal court or quarterly court in civil cases where the value in controversy, exclusive of interests and costs, is over twenty-five dollars. . . It is plain from the terms of the stat- ■ ute that either the claimant or the county may prosecute an appeal from a judgment of the fiscal court upon a claim presented to it, and upon which it passes. Two sections of the Kentucky Statutes relate to the duties of county attorneys, and they are as follows:
“Sec. 126. Each county attorney shall attend all county and fiscal courts held in his county, and conduct all cases *288and business in said court touching the rights, or interests of the county, and oppose the allowance of all claims not legally presented o.r unjust, and give the court and the several county officers legal advice concerning any county business within the jurisdiction of any of them. ,
“Sec. 127. He shall attend to the prosecution of all cases in his county in which the Commonwealth or county is interested; and, when so directed by the county or fiscal court, institute or defend, and conduct actions, motions and proceedings of every description, before any of the courts of this Commonwealth in which the county is interested, and shall in no instance take a fee or act as counsel in any case in opposition to the interests of the county.
Section 326 makes it the duty of the county attorney to ■oppose the allowance of all claims not legally presented or unjust, and we are of the opinion that from this provision the authority of the county attorney is implied to prosecute an appeal from an order allowing a claim against the county. If we are in error in this conclusion, then it is perfectly plain that he has such authority when the county court orders him to do so. Section 127 makes it the duty of the county attorney, when directed by the county or fiscal court, to institute or defend and conduct actions, motions and proceedings of every description before all courts of the Commomvealth in which the county is interested. The right to institute, defend, and conduct actions, motions, and proceedings of every description includes the right to prosecute an appeal from the action of a court as to a matter in which the county is interested, when directed by the county court. The authority to give such directions seems to be vested in the county or fiscal court. If the fiscal court can make an allowance, and then prevent, by its *289order, the county attorney from prosecuting an appeal from it, although directed to conduct it by the county, court, it has the power to say that there shall be no appeal by the county from, its judgment, except with its consent. We are of the opinion that the order of the county court directing the county attorney to prosecute the appeal can not be superseded or rendered ineffectual by the action of the fiscal court in attempting to control the appeal. The county attorney is the law officer of the county, to look after its business and prosecute and defend actions against it; and it seems to ns that, where a claim has been allowed against tbe county by the fiscal court, it ought not to be heard to object to having a court of appellate jurisdiction review its action. We do not pass upon the merits of the issue between appellant and appellee, but reverse the case, with directions that the order dismissing the appeal be set aside, and that it be restored to, the docket.